Exhibit 10.3

 

[Approved by HR Committee—11/17/04]

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

AGREEMENT EVIDENCING AN AWARD OF PERFORMANCE SHARES

 

 

January [     ], 2005

 

To:  [                   ] “Employee”

 

We are pleased to notify you that by the determination of the Human Resources
Committee (the “Committee”) of the Board of Directors of Financial Security
Assurance Holdings Ltd. (together with any successor thereto, the “Company”) an
award of (Number of Shares) (               ) Performance Shares has been
granted to you under the Financial Security Assurance Holdings Ltd. 2004 Equity
Participation Plan (as amended from time to time, the “Plan”).  Unless otherwise
defined herein, all capitalized terms contained herein shall have the
definitions that are ascribed to them in the Plan.

 

As described herein, the Performance Shares will be valued based upon the
Company’s return on equity during two performance cycles, each having a term of
three years.  The Performance Shares will be allocated (i) 33-1/3% to the
three-year performance cycle beginning January 1, 2005 and ending December 31,
2007 (the “2005/2006/2007 Cycle”) and (ii) 66-2/3% to the three-year performance
cycle beginning January 1, 2006 and ending December 31, 2008 (the
“2006/2007/2008 Cycle”).  Subject to Section 7 of this Agreement, payouts for
Performance Shares allocated to each Performance Cycle will be made in cash
and/or shares of common stock, $.01 par value per share (the “FSA Stock”) of the
Company following the end of such Performance Cycle, or deferred as provided in
this Agreement.  Until such time as FSA Stock becomes publicly traded, the
Company does not expect to allow payouts with respect to Performance Shares in
FSA Stock.

 

1.             Purpose of Award.

 

The purpose of the Plan pursuant to which this award of Performance Shares has
been granted is to enable the Company to retain and attract executives and
employees who will contribute to the Company’s success by their ability,
ingenuity and industry, and to enable such executives and employees to
participate in the long-term growth of the Company and Dexia S. A. by obtaining
a proprietary interest in the Company or Dexia S. A. and/or the cash equivalent
thereof.

 

2.             Acceptance of the Performance Shares Award Agreement.

 

Your execution of this Performance Shares award agreement (this “Agreement”)
will indicate your acceptance of, and your agreement to be bound by, the terms
set forth in this Agreement and in the Plan.

 

3.             Performance Cycles.

 

The Performance Shares subject to this Performance Shares award shall be
allocated to the following two Performance Cycles:

 

Performance Cycle

 

% of Performance Shares Allocated

 

 

 

 

 

The 2005/2006/2007 Cycle
(January 1, 2005 through December 31, 2007)

 

33-1/3%

 

The 2006/2007/2008 Cycle
(January 1, 2006 through December 31, 2008)

 

66-2/3%

 

 

--------------------------------------------------------------------------------


 

4.             Performance Objectives.

 

Subject to the terms of this Agreement, you shall be entitled to receive FSA
Stock and/or cash as provided in Section 6 of this Agreement following the end
of a Performance Cycle based upon the Company’s Return on Equity or ROE (as
defined below) during such Performance Cycle, which is the Performance Objective
designated by the Committee with respect to your Performance Shares.

 

For purpose of the foregoing:

 

“ROE” means, in respect of any Performance Cycle, the average of:

 

(i)            the discount rate (expressed as an annual percentage rate) such
that (a) the Adjusted Book Value per share of FSA Stock on the last day of the
Performance Cycle, adjusted to exclude the after-tax change in accumulated other
comprehensive income (unrealized gains and losses in the Company’s investment
portfolio and any other component of other comprehensive income) during such
Performance Cycle, and the dividends paid per share during such Performance
Cycle, each discounted at such discount rate to the first day of such
Performance Cycle, equals (b) the Adjusted Book Value per share of FSA Stock on
the first day of such Performance Cycle; and

 

(ii)           the discount rate (expressed as an annual percentage rate) such
that (a) the Book Value per share of FSA Stock on the last day of the
Performance Cycle, adjusted to exclude the after-tax change in accumulated other
comprehensive income (unrealized gains and losses in the Company’s investment
portfolio and any other component of other comprehensive income) during such
Performance Cycle, and the dividends paid per share during such Performance
Cycle, each discounted at such discount rate to the first day of such
Performance Cycle, equals (b) the Book Value per share of FSA Stock on the first
day of such Performance Cycle.

 

“Adjusted Book Value” means, as of a particular date, the Book Value on such
date, subject to the following adjustments, each of which shall have been
derived from the Company’s U. S. GAAP financial statements for the period ended
on such date (or, if not derivable from such financial statements, shall be
determined in good faith by the Company), but reduced by the amount of the
federal income tax applicable thereto:

 

(i)            add to the Book Value the sum of (A) the unearned premiums net of
prepaid reinsurance premiums at such date, (B) the estimated present value of
future installment premiums, net of reinsurance, at such date, (C) the estimated
present value of ceding commissions to be received related to reinsured future
installment premiums at such date and (D) the estimated present value of future
net interest margin at such date, and

 

(ii)           subtract from such total the sum of (A) the deferred acquisition
costs at such date and (B) the estimated present value of premium taxes to be
paid related to future installment premiums.

 

2

--------------------------------------------------------------------------------


 

For purposes hereof, Adjusted Book Value shall be determined excluding the
after-tax effect of gains or losses attributable to mark-to-market of Investment
Grade credit derivatives.

 

“Adjusted Book Value per share” means, as of a particular date, Adjusted Book
Value on such date divided by the number of shares of FSA Stock outstanding
(excluding treasury shares other than those owned to hedge obligations under the
Company’s Deferred Compensation Plan(s) or Supplemental Executive Retirement
Plan(s)) on such date.

 

“Book Value” means, as of a particular date, the Company’s total shareholders’
equity on such date, as derived from the Company’s U. S. GAAP financial
statements for the period ended on such date.  For purposes hereof, Book Value
shall be determined excluding the after-tax effect of gains or losses
attributable to mark-to-market of Investment Grade credit derivatives.

 

“Book Value per share” means, as of a particular date, Book Value on such date
divided by the number of shares of FSA Stock outstanding (excluding treasury
shares other than those owned to hedge obligations under the Company’s Deferred
Compensation Plan(s) or Supplemental Executive Retirement Plan(s)) on such date.

 

The effect that the ROE for a particular Performance Cycle shall have on the
value of the Performance Shares allocated to such Performance Cycle is set forth
in Section 6 below.  The Committee shall determine the extent to which the
Performance Objective defined herein has been achieved by the Company in the
applicable Performance Cycle.  Such determination by the Committee shall, in the
absence of bad faith or manifest error, be final and binding on you.

 

If, any time after the date of the award made hereunder, any change shall occur
in or affect the FSA Stock or Performance Shares on account of any increase or
decrease in the number of outstanding shares of FSA Stock resulting from payment
of a stock dividend on FSA Stock, a subdivision or combination of shares of FSA
Stock, a reclassification of FSA Stock, a recapitalization involving the Company
or in the event of a merger or consolidation in which the Company shall be the
surviving corporation, then the Committee shall make such adjustments, if any,
that it deems necessary in the number of shares of FSA Stock allocated to awards
of Performance Shares then outstanding to reflect such change.  In the event of
an Internal Reorganization, as defined below, (providing for a new holding
company for the FSA group of companies), (i) the Committee shall make such
adjustments to then outstanding Performance Shares (including Performance Shares
underlying outstanding Performance Share Units) as it shall deem appropriate to
reflect such Internal Reorganization so that, with respect to your outstanding
Performance Shares, you are compensated based upon the overall performance of
the reconstituted FSA group of companies, including, without limitation,
adjusting the number of shares of FSA Stock allocated to such Performance Shares
and adjusting the Performance Objectives or manner of calculating the
Performance Objectives in respect of such Performance Shares; and (ii) the term
“Company” shall be deemed to refer to such new holding company and the term “FSA
Stock” shall be deemed to refer to the securities of such new holding company
for all purposes of the Plan.  For purposes hereof, “Internal Reorganization”
means the direct or indirect acquisition of all or substantially all of the
outstanding FSA Stock by a newly organized holding company established to own
the Company and other companies engaged or to be engaged in the financial
guaranty insurance business, immediately following which Dexia continues to own,
directly or indirectly, shares of capital stock of the Company entitling Dexia
to, directly or indirectly, cast more than 90% of the votes for the election of
directors of the Company.

 

To reflect a change in tax laws or regulations or accounting principles, the
Performance Objectives relating to Performance Cycles not then completed under
this award shall be adjusted by the Committee so as to reflect such change to
preserve the value of the Performance Shares consistent with the intent and the
purpose of the Plan,

 

3

--------------------------------------------------------------------------------


 

provided the Company’s independent auditors shall have determined that such
adjustments shall not result in the Company’s loss of deductibility under
Section 162(m) with respect to your compensation if it is, in the reasonable
belief of the Committee, subject thereto.  Further, if the Company’s
deductibility with respect to your award of Performance Shares will not, in the
reasonable belief of the Committee, be subject to Section 162(m) of the Code,
the Committee may, in its discretion and independent of any determination made
by the Company’s independent auditors, make adjustments to the Performance
Objective hereunder in respect of Performance Cycles not then completed so as to
reflect a change in tax laws or regulations or accounting principles to preserve
the value of the Performance Shares consistent with the intent and the purpose
of the Plan.

 

5.             Vesting.

 

On the date hereof, you are vested in none of the Performance Shares subject to
this award.  You will become vested in your Performance Shares immediately upon
completion of the Performance Cycle to which those Performance Shares attach,
subject to earlier vesting or forfeiture as provided in this Agreement or the
Plan.

 

If your employment with the Company should terminate prior to completion of a
Performance Cycle for Cause or other than by reason of death, Disability or
Retirement or termination by the Company without Cause, you will forfeit, and
will not be entitled to any distribution or payment under Section 6 of this
Agreement with respect to, Performance Shares which have not vested on or prior
to such termination of employment.

 

The Plan provides for vesting of all your Performance Shares upon termination of
employment upon your death or Disability.  The Plan provides for partial vesting
of your Performance Shares upon termination of your employment by the Company
without Cause or Retirement prior to the completion of the related Performance
Cycle, with the percentage, if any, of your Performance Shares vesting being
equal to the percentage of the term of the Performance Cycle during which you
were employed by the Company (or such greater percentage as the Committee, in
its sole discretion, shall approve), and with the unvested balance of your
Performance Shares being forfeited.

 

Upon a Change in Control of the Company, the Plan allows the Board of Directors
of the Company to elect to continue the Plan.  If the Board does not elect to
continue the Plan upon a Change in Control, then the Plan provides for
accelerated vesting and payout of outstanding Performance Shares, subject to the
satisfaction of certain conditions related to your continued employment for a
One-Year Period after such Change in Control.  If the Board elects to continue
the Plan upon a Change in Control, then the Plan will continue as if no Change
in Control had occurred, provided that if your employment is terminated without
Cause or you voluntarily terminate your employment for Good Reason prior to
completion of any Performance Cycle for Performance Shares outstanding at the
time of the Change in Control, then the Plan provides for accelerated vesting
and payout of such Performance Shares as described in Section 9 of this
Agreement.

 

6.             Distributions and Payments on Completion of Performance Cycle.

 

In furtherance of an election made under Section 7 of this Agreement, and
subject to the Company’s rights thereunder, distributions of shares of FSA Stock
and/or payments of cash with respect to Performance Shares allocated to a
particular Performance Cycle covered by this award shall be made to you within
one hundred twenty (120) days after the completion of such Performance Cycle in
accordance with the Committee’s determination of the achievement of the
applicable Performance Objective, unless you shall have made a deferral pursuant
to Section 8 of this Agreement.  Provided you shall have been employed by the
Company through the date on which a particular Performance Cycle shall have been
completed, or your employment with the Company shall have been terminated prior
thereto by reason of death or Disability, you shall be entitled to receive with
respect to this Agreement:

 

4

--------------------------------------------------------------------------------


 

(1)           a number of shares of FSA Stock to be determined in accordance
with the following formula:

 

a x b = c; or

 

(2)           a cash payment in an amount to be determined in accordance with
the following formula:

 

a x b x d = e; or

 

(3)           a combination of FSA Stock and cash in the amounts determined in
accordance with the formulae set forth in clauses (1) and (2) above, provided,
however, that, in such event, in each such formula a shall be multiplied by the
percentage that represents the portion of the Performance Shares allocated to
such Performance Cycle to be paid in FSA Stock or cash, as the case may be;

 

where:

a =

the number of Performance Shares allocated to the applicable Performance Cycle
under this Agreement;

 

 

 

 

b =

the percentage (which may be more than 100%), which represents the extent to
which the Performance Objective defined herein has been achieved by the Company
in the applicable Performance Cycle. Specifically, subject to Section 4 of this
Agreement, the ROE calculated for each Performance Cycle will determine such
percentage according to the following table:

 

Performance
Cycle ROE

 

Percentage of Performance
Objective Achieved

 

19% or higher

 

200%

 

 

16%

 

 

150%

 

 

13%

 

 

100%

 

 

10%

 

 

50%

 

 

7%

 

 

0%

 

 

 

 

 

All points in between will be interpolated using the straight line method.

 

 

 

 

c =

the number of shares of FSA Stock to be distributed to you at the end of the
applicable Performance Cycle under this Agreement;

 

 

 

 

d =

the Fair Market Value of a share of FSA Stock as of the day the Committee
determines the extent to which the Performance Objective has been achieved by
the Company in the applicable Performance Cycle; and

 

 

 

 

e =

the amount of the cash to be paid to you at the end of the applicable
Performance Cycle under this Agreement.

 

For purposes hereof, so long as the FSA Stock is not listed on a national
securities exchange, “Fair Market Value” of a share of FSA Stock shall equal the
greater of (i) the product of 0.85 and the Adjusted Book Value per share of FSA
Stock as of the last day of the calendar quarter ending prior to the date of
determination of Fair Market Value and (ii) the average of (a) the product of
1.15 and the Adjusted Book Value per share of FSA Stock as of the last day of
the calendar quarter ending prior to the date of determination of Fair Market
Value and (b) the product of 14 and Operating Earnings per share of FSA Stock as
of the last day of the calendar quarter ending prior

 

5

--------------------------------------------------------------------------------


 

to the date of determination of Fair Market Value.  For purposes of the
foregoing, “Operating Earnings” shall mean, as of a particular date, net income
of the Company for the first four completed calendar quarters ended on or prior
to such date less the after-tax effect of gains or losses attributable to
mark-to-market of Investment Grade credit derivatives, as determined by the
Company, consistent, as applicable, with its determination of net income
reported from time to time in the Company’s quarterly reports on Form 10-Q.

 

In the event you shall not have been employed by the Company through the date on
which a particular Performance Cycle covered by this award has been completed,
you shall be entitled to receive the foregoing distribution and/or payment with
respect to the number of Performance Shares, if any, which have vested (by
reason of Termination without Cause or Retirement during such Performance Cycle
or otherwise) but with respect to which a distribution or payment had not
previously been made with respect thereto.

 

7.             Election to Receive FSA Stock or Cash.

 

Subject to the provisions of this Section 7, payouts for Performance Shares
allocated to each Performance Cycle will be made in cash and/or shares of common
stock, $.01 par value per share (the “FSA Stock”) of the Company following the
end of such Performance Cycle, or deferred as provided in this Agreement.  Until
such time as FSA Stock becomes publicly traded, the Company does not expect to
allow payouts with respect to Performance Shares in FSA Stock.  In the event
that the Company does allow payouts with respect to Performance Shares in FSA
Stock then, subject to Section 9 hereof, prior to the date on which a
Performance Cycle shall be completed with respect to this award of Performance
Shares, you will have an opportunity to make an election to receive your
distribution, if any, following completion of such Performance Cycle, in shares
of FSA Stock and/or cash.  Such election shall be made in writing and shall be
delivered to the Company’s Chief Financial Officer or General Counsel, or such
other officer as the Committee shall from time to time designate. 
Notwithstanding any such election made by you, the Committee may, in its sole
and absolute discretion, satisfy the Company’s obligations to you either by
delivery of FSA Stock, subject to the availability of such FSA Stock under the
Plan, or by paying cash.  If you fail to make a timely election, the Committee
shall have the sole discretion to deliver shares of FSA Stock and/or pay cash to
satisfy any such obligation.

 

In the event you elect to receive shares of FSA Stock in satisfaction of all or
part of the Company’s obligations under Section 6 of this Agreement with respect
to the completion of a particular Performance Cycle, and the aggregate number of
shares of FSA Stock subject to elections made by all Participants exceeds the
maximum number of shares of FSA Stock reserved and available for distribution
under the Plan (the “Reserved Stock”), the Committee shall have the absolute and
sole discretion to satisfy such obligations by reducing the number of shares of
FSA Stock delivered pursuant to such elections to the number of shares of FSA
Stock then equal to the Reserved Stock.  In such event, the Committee shall
reduce the aggregate number of shares of FSA Stock deliverable to you pursuant
to your election pro rata among all Participants making similar elections, based
upon the number of shares of FSA Stock otherwise deliverable pursuant to such
elections.  The Company shall satisfy the obligations to you, which remain
unsatisfied following a distribution made pursuant to the foregoing reduction,
by paying cash in accordance with Section 6 of this Agreement.

 

8.             Election to Defer.

 

The Committee has established procedures for deferral of award payments under
the Plan and under the Company’s Deferred Compensation Plan(s) for eligible
employees.  You may elect, if so eligible, to defer receipt of any FSA Stock
and/or cash to which you may be entitled pursuant to this Agreement, provided
such election to defer shall have been made in writing to the Committee in
accordance with procedures established by the Company.  The effect of a timely
election to defer under this Section 8 will be that the Committee shall direct
that the deferred amount be an obligation of the Company to you under the Plan
or the Company’s Deferred

 

6

--------------------------------------------------------------------------------


 

Compensation Plan(s), as the case may be, and your rights with respect thereto
will thereafter be governed by the Plan or the Deferred Compensation Plan(s), as
the case may be.

 

9.             Change in Control.

 

If the Board of Directors does not elect to continue the Plan in connection with
any Change in Control and you are then employed by the Company, you shall
immediately become fully vested with respect to all Performance Shares subject
to this award.  In such event, you shall be entitled to a cash payment or
payments pursuant to Section 6 of this Agreement with respect to all Performance
Cycles completed on or prior to the date of the Change in Control, as provided
in said paragraph; in addition, the Committee shall value all Performance Shares
in respect of Performance Cycles which shall not have been completed on or
before the Operative Date (as defined below) based upon the formulae set forth
in Section 6 except that b shall be equal to a percentage (the “Minimum
Percentage”) equal to (i) for all Performance Cycles that do not include at
least one completed year at the Operative Date, 100%, and (ii) for all
Performance Cycles that include at least one completed year at the Operative
Date, a percentage (which may be more than 100%), which represents the extent to
which the Performance Objectives set forth in such award have been achieved by
the Company in the applicable Performance Cycle assuming that the Company
achieved 100% of its Performance Objectives for each year not completed at the
Operative Date.  For purposes of the foregoing, “Operative Date” shall mean the
date of the Change in Control.

 

On the date one year after the Change in Control (the “One-Year Period”), the
Company shall pay to you the cash to which you are entitled with respect to the
Performance Shares whose vesting has been accelerated based upon the Change in
Control unless, prior thereto, your employment shall have been terminated by the
Company for Cause or you shall have voluntarily terminated your employment
without Good Reason, in either of which events you shall forfeit all rights to
the Performance Shares whose vesting had been accelerated based upon the Change
in Control which would not have otherwise vested and all rights of payment
attributable to application of the Minimum Percentage, and any distributions of
FSA Stock and/or in cash with respect thereto.  In the case of any Performance
Cycle completed during the One-Year Period, payment of any amounts due shall be
made in accordance with Section 6 hereof, provided that any incremental payment
due pursuant to the foregoing provisions of this Section 9 by reason of
application of the Minimum Percentage shall be payable at the end of the
One-Year Period unless forfeited as provided above.

 

In the event of a Change in Control, the Board of Directors may elect by
resolution prior to the Change in Control to continue the Plan (a “Plan
Continuation”), in which event all Performance Shares subject to this award
shall vest and be payable as if no Change in Control had occurred except as
otherwise provided in the next two succeeding sentences.  Following a Plan
Continuation, if your employment shall be terminated by the Company without
Cause or you shall voluntarily terminate your employment for Good Reason (as
defined in the Plan) in either case prior to the completion of any Performance
Cycle in respect of the Performance Shares subject to this award, then (i) all
Performance Shares subject to this award outstanding at the time of the Change
in Control and having Performance Cycles which shall not have been completed
prior to the date of termination of employment shall be deemed to be payable as
if no Plan Continuation had occurred (except that “Operative Date” shall mean
the date of termination of employment) and shall be paid immediately if the
One-Year Period shall have elapsed.  In the event of a Plan Continuation, the
Committee shall make such adjustments, if any, to the Performance Objectives
and/or the method of calculating the Performance Objectives as it shall deem
necessary or appropriate to preserve the value of the Performance Shares
consistent with the intent and the purpose of the Plan.

 

7

--------------------------------------------------------------------------------


 

10.           No Rights as a Stockholder.

 

Neither you, nor any person entitled to exercise your rights hereunder in the
event of death, shall have any rights of a stockholder with respect to any
shares of FSA Stock subject to your award of Performance Shares, except to the
extent that a certificate for such shares shall have been issued as provided for
herein.

 

11.           Non-Transferability of Performance Shares.

 

This award of Performance Shares shall not be transferable except by will or the
laws of descent and distribution.

 

12.           Subject to Terms of the Plan.

 

This Agreement shall be subject in all respects to the terms and conditions of
the Plan and in the event of any question or controversy relating to the terms
of the Plan, or any ambiguity in interpreting the provisions thereof, the
decision of the Committee shall be conclusive.

 

13.           Miscellaneous.

 

(a)           All decisions made by the Committee pursuant to the provisions of
this Agreement and the Plan (including without limitation any interpretation of
this Agreement and the Plan) shall be final and binding, in the absence of bad
faith or manifest error, on all persons and otherwise entitled to the maximum
deference permitted by law, including the Company and you.  Any dispute,
controversy or claim between the parties hereto arising out of or relating to
this Agreement shall be settled by arbitration conducted in the City of New
York, in accordance with the Commercial Rules of the American Arbitration
Association then in force and New York law.  In any dispute or controversy or
claim challenging any determination by the Committee, the arbitrator(s) shall
uphold such determination in the absence of the arbitrator’s finding of the
presence of bad faith or manifest error of the Committee.  The arbitration
decision or award shall be final and binding upon the parties.  The arbitration
shall be in writing and shall set forth the basis therefor.  The parties hereto
shall abide by all awards rendered in such arbitration proceedings, and all such
awards may be enforced and executed upon in any court having jurisdiction over
the party against whom enforcement of such award is sought.  Each party shall
bear its own costs with respect to such arbitration, including reasonable
attorneys’ fees; provided, however, that: (i) the fees of the American
Arbitration Association shall be borne equally by the parties; and (ii) if the
arbitration is resolved in your favor, your costs of arbitration (including such
fees) shall be paid by the Company.

 

(b)           All certificates for shares of FSA Stock delivered pursuant to
this Agreement shall be subject to such stock-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the FSA Stock is then listed, and any applicable Federal or
state securities law, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions. 
The foregoing provisions of this section shall not be effective if and to the
extent that the shares of FSA Stock delivered under the Plan and hereunder are
covered by an effective registration statement under the Securities Act of 1933,
as amended, such that application of such provisions is no longer required, or
if and so long as the Committee otherwise determines that such application is no
longer required.

 

(c)           This Agreement shall not confer upon you any right to continued
employment with the Company, nor shall it interfere in any way with the right of
the Company to terminate your employment at any time.  Notwithstanding any other
provisions of this Agreement or the Plan, if the Committee determines that any

 

8

--------------------------------------------------------------------------------


 

individual entitled to take action or receive payments hereunder is an infant or
incompetent by reason of physical or mental disability, it may permit such
action to be made by or cause such payments to be made to a different
individual, without any further responsibility with respect thereto under this
Agreement or the Plan.

 

(d)           The Company shall be entitled to withhold from any distribution of
FSA Stock or cash made under this Agreement the amount of taxes the Company
deems necessary to satisfy any applicable federal, state and local income and
employment tax withholding obligations arising from the payment of the award or
to make other appropriate arrangements with you to satisfy such obligations. 
The Committee, in its discretion (and giving consideration to, without
limitation, Section 16 of the Securities Act of 1933, as amended), may permit
you to satisfy the obligation, in whole or in part, by irrevocably electing to
have the Company withhold FSA Stock that you already own, having a value equal
to the amount required to be withheld.  The value of shares to be withheld, or
delivered to the Company, shall be based on the Fair Market Value of the shares,
as determined in accordance with procedures to be established by the Committee,
on the date the amount of tax to be withheld is to be determined.

 

(e)           All notices hereunder shall be in writing and, if to the Company,
shall be delivered or mailed to its principal office, addressed to the attention
of the General Counsel; and if to you, shall be delivered personally or mailed
to you at the address appearing in the records of the Company.  Such addresses
may be changed at any time by written notice to the other party given in
accordance with this Section 13.

 

(f)            The failure of you or the Company to insist upon strict
compliance with any provision of this Agreement or the Plan, or to assert any
right you or the Company may have under this Agreement or the Plan, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement or the Plan.

 

(g)           This Agreement contains the entire agreement between the parties
with respect to the subject hereof and supersedes all prior agreements, written
or oral, with respect thereto.

 

(h)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF NEW YORK, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.

 

 

Sincerely yours,

 

 

 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

 

 

 

 

 

By:

 

 

 

 

Sean W. McCarthy, President

 

Agreed to and accepted as of the

 

date first set forth above (Please sign on the line

 

below and print name in the space provided):

 

 

 

 

 

(signature)

 

 

 

Name:

 

 

(print name)

 

 

9

--------------------------------------------------------------------------------